 



EXHIBIT 10.30

     
Novell
  August 31, 2005
 
   
 
  Personal and Confidential
 
   
 
  Mr. Tom Francese
 
  14323 Geronimo Street
 
  Leander, TX 78641
 
   
 
  Dear Tom,
 
   
 
  On behalf of Novell, Inc. (“Novell”), I am pleased to offer you the position
of Senior Vice President, President Novell EMEA (Europe, Middle East & Asia)
Operations. In this position, you will be reporting directly to Ronald
Hovsepian, the Executive Vice President, President Worldwide Operations, and
your responsibilities will be those commonly associated with the position of
Senior Vice President, President Novell EMEA Operations. Your expected start
date with Novell will be mutually agreed to between you and Ronald Hovsepian,
but in no event will it be later than October 1, 2005. This appointment is
subject to approval by Novell’s Board of Directors pursuant to Novell’s
Statement on Corporate Governance.
 
   
 
  Your base salary will be no less then $18,750 per bi-monthly pay period (less
applicable tax withholding), which is $450,000 annualized (less applicable tax
withholding). In addition to your base salary, starting November 1, 2005, you
will be eligible to participate in Novell’s Annual Bonus Program. Your bonus
will be based on the attainment of certain performance goals, which may be
determined based on your individual performance, the performance of your group
and/or Novell’s performance. These goals will be established by Novell, and your
annualized target bonus will represent a percentage of your annual base salary,
which will be up to 100% of your base salary if all of the designated
performance goals are met at target. For the fiscal year 2006, Novell will
guarantee 50% of your target incentive bonus.
 
   
 
  You will also receive a one-time sign-on bonus equal to $300,000 (less
applicable tax withholding). This sign-on bonus will be paid to you in a lump
sum cash payment on the next reasonable pay period that follows your
commencement of your employment with Novell.
 
   
 
  Subject to the approval of Novell’s Compensation Committee, after commencement
of your employment with Novell, you will be granted a non-qualified stock option
to purchase 100,000 shares of Novell common stock under one of Novell’s equity
compensation plans. These options will vest 25% per annum as long as you are
employed by Novell on the applicable vesting date. In addition, subject to the
approval of Novell’s Compensation Committee, after commencement of your
employment with Novell, you will be granted a non-qualified stock option to
purchase an additional 100,000 shares of Novell common stock under one of
Novell’s stock option plans. These options will vest based on the attainment of
performance goals. Specifically, 50,000 of such options will vest when the
30-day average fair market value of Novell’s common stock (based on the market
close stock price on trading days) equals an amount 10% greater than the
exercise price set forth in the stock option on the date of

 



--------------------------------------------------------------------------------



 



Mr. Tom Francese
August 31, 2005
Page 2

     
 
  grant. The other 50,000 of such options will vest when the 30-day average fair
market value of Novell’s common stock (based on the market close stock price on
trading days) equals an amount 15% greater than the exercise price set forth in
the stock option on the date of grant, plus 10%, provided in each case you are
employed by Novell on the applicable vesting date. The other terms and
conditions of these stock option grants will be as set forth in Novell’s
standard stock option agreement, which will be provided to you after your stock
option grants are approved by the Compensation Committee.
 
   
 
  In addition, subject to the approval of Novell’s Compensation Committee, after
commencement of your employment with Novell, you will be granted 100,000 shares
of restricted stock, at a purchase price of $0.10 per share, under one of
Novell’s equity compensation plans. 50,000 of the shares of restricted stock
will vest 1/3 per annum as long as you are employed by Novell on the applicable
vesting date. The remaining 50,000 shares of restricted stock will vest based on
the attainment of performance goals. Specifically, 25,000 of such shares will
vest when the 30-day average fair market value of Novell’s common stock (based
on the market close stock price on trading days) equals an amount 10% greater
than the fair market value of the shares underlying the restricted stock grant
on the date of grant. The other 25,000 of such shares will vest when the 30-day
average fair market value of Novell’s common stock (based on the market close
stock price on trading days) equals an amount 15% greater than the fair market
value of the shares underlying the restricted stock grant on the date of grant,
plus 10%, provided in each case you are employed by Novell on the applicable
vesting date. The other terms and conditions of your restricted stock grants
will be as provided in Novell’s standard restricted stock agreement, which will
be provided to you after your restricted stock grants are approved by the
Compensation Committee.
 
   
 
  In addition to your initial stock option and restricted stock grants, you will
be eligible to participate in Novell’s discretionary Executive Long Term
Incentive Equity Plan, which will provide you with the opportunity to receive
annual stock option grants to purchase Novell common stock, subject to the
approval by Novell’s Compensation Committee.
 
   
 
  As a Senior Vice President of Novell, a condition of your continued employment
will be your participation in the Novell, Inc. Stock Ownership Program. This
program requires the Company’s leaders to obtain a minimum personal ownership
level in Company stock over a five-year period. For Senior Vice Presidents, such
minimum ownership is equal to two times your base salary as of the effective
date of your participation in the program. For further details concerning the
Program, please contact me.
 
   
 
  Each year you are working in EMEA for Novell, you will receive an annual cash
allowance of $250,000 (less applicable tax withholding), which is intended to
compensate you for a portion of your expenses associated with your housing, car,
cost of living, continuation of your residence in Texas, and the storage of your
household goods. Further, during this period, Novell will reimburse you for the
cost of you, your wife and two children to travel to the United States, up to a
maximum reimbursement of $24,000 net per year, subject to your submission of the
appropriate documentation to receive reimbursement in accordance with Novell’s
reimbursement policies. At the end of your assignment in EMEA,

 



--------------------------------------------------------------------------------



 



Mr. Tom Francese
August 31, 2005
Page 3

     
 
  Novell will reimburse you for the costs associated with your move back to the
United States, up to a maximum reimbursement of $50,000, subject to your
submission of the appropriate documentation to receive reimbursement in
accordance with Novell’s reimbursement policies.
 
   
 
  Lastly, in addition to the foregoing benefits, Novell offers an outstanding
benefits package, which we view as an important part of our compensation
program. The full range of benefits include: a 401(k) plan, life, medical,
dental and disability insurance coverage, four weeks of vacation per year, and
financial planning (up to a maximum cost of $20,000 per year).
 
   
 
  While your employment with Novell is for no particular duration and is
at-will, meaning that Novell or you may terminate the employment relationship at
any time, with or without cause and with or without prior notice, you will be
entitled to receive certain severance benefits if you execute the severance
agreement that is attached to this offer letter as Exhibit A (the “Severance
Agreement”), experience a termination that is covered by the Severance Agreement
and comply with the terms and conditions of the Severance Agreement. Among the
requirements of the Severance Agreement is that you comply with its
confidentiality, non-competition and non-solicitation obligations and
limitations. This offer is expressly contingent on your execution of the
attached Severance Agreement.
 
   
 
  Lastly, this offer is expressly contingent on your agreement to the terms, and
execution, of the attached Intellectual Property Agreement (the “Intellectual
Property Agreement”), a copy of which is attached as Exhibit B, as well as
agreeing to be bound by the terms and conditions of Novell’s Code of Business
Ethics and such other agreements required for employees of Novell.
 
   
 
  *       *       *       *       *
 
   
 
  Federal employment law requires that you provide verification of your
eligibility to work in the United States before you start employment. As a
result, this offer is contingent on you providing the necessary verification.
Please review the I-9 instructions and bring the appropriate identification
necessary to complete the form on your first day of employment.
 
   
 
  The above terms of this offer letter set forth the entire terms and conditions
of your offer of employment with Novell and supersede all prior or
contemporaneous agreements, representations or understandings, written or oral,
by or between Novell and you concerning the terms and conditions of your
employment. This offer letter may only be modified by a written agreement signed
by you and Novell’s Senior Vice President, People.
 
   
 
  This offer will remain valid through August 31, 2005. Please signify
acceptance of this offer by signing the “Acceptance and Acknowledgment” at the
end of this offer letter. In addition, please signify your acceptance to the
terms and conditions of the Severance Agreement by signing the Severance
Agreement attached as Exhibit A and the Intellectual Property Agreement by
signing the Intellectual Property Agreement attached as Exhibit B. Return the
signed copy of this document, along with the Severance Agreement and
Intellectual Property Agreement, to Novell Human Resources c/o Alan Friedman (at
404 Wyman St.,

 



--------------------------------------------------------------------------------



 



Mr. Tom Francese
August 31, 2005
Page 4

     
 
  Suite 500, Waltham, MA 02451) in the enclosed pre-addressed envelope, and
retain any copies for your files.
 
   
 
  We look forward to your joining Novell and we are eager to see the results of
your contributions to Novell as you offer your considerable talents and
abilities — and hope that we in turn enrich your career and contribute to the
fulfillment of your professional goals. If you have questions or wish to discuss
this offer, please contact me.
 
   
 
  Sincerely,
 
   
 
  /s/ Alan J. Friedman
 
   
 
  Alan J. Friedman
 
  Senior Vice President, People

 



--------------------------------------------------------------------------------



 



Mr. Tom Francese
August 31, 2005
Page 5

     
 
  ACCEPTANCE AND ACKNOWLEDGMENT
 
   
 
  I accept the offer of employment from Novell as set forth in this offer letter
and I understand that this offer of employment is conditioned on my express
agreement to the terms set forth in this offer letter and the following terms:
 
   
 
  I understand that my employment is “at-will” and, as such, Novell or I may
terminate my employment for any reason at any time. There are no representations
or promises that my employment will continue for a specific period.
 
   
 
  Additionally, I acknowledge that this offer of employment is contingent upon
successful completion of a background check, which is currently in progress,
and, if applicable, upon authorization in the form of an export license from the
U.S. Dept. of Commerce, Bureau of Export Administration, Office of Export
Licensing or the U.S. Department of State, Office of Defense Trade Controls.
 
   
 
  I understand that the terms and conditions described in this offer letter are
the terms and conditions of my employment. In addition, I understand that any
promotions, increases in compensation and/or offers regarding other positions
must be in writing and signed by my manager and the appropriate individual in
the Human Resources Department. I understand that Novell may modify benefits as
well as other plans and programs from time to time as it deems necessary,
including modifying plans and programs in order to bring them into compliance
with current law, as determined by Novell in its sole discretion. As an employee
of Novell, I understand and agree that I will be bound to abide by Novell’s
policies and procedures.
 
   
 
  The interpretation, performance and enforcement of this offer letter shall be
governed by and construed in accordance with, the laws of the Commonwealth of
Massachusetts, without reference to conflicts of laws principles. In addition, I
agree that any dispute, claim or proceeding arising out of or relating to this
offer letter shall be commenced and maintained in any state or federal court in
the Commonwealth of Massachusetts and I submit to the exclusive venue and
jurisdiction of such court. The language of all parts of this offer letter shall
be construed as a whole according to its fair meaning and shall not be construed
strictly either for or against either party. Moreover, the terms “and,” and “or”
shall both mean “and/or.”
 
   
 
  I acknowledge and agree that my agreement to the provisions set forth herein
was a material inducement to Novell’s agreement to offer me the position of
Senior Vice President, President Novell EMEA Operations. I agree that the
representations contained in this offer letter are necessary for the protection
of the business and goodwill of Novell and I consider them to be reasonable for
such purpose, given that Novell conducts business worldwide and that a
competitive business may be carried out anywhere in the world as a result of
advanced communications technology. I agree that any breach or threatened breach
of any provision of this offer letter (including, but not limited to, the
confidentiality, non-competition, and non-solicitation provisions contained in
the Severance Agreement attached as Exhibit A and the Intellectual Property

 



--------------------------------------------------------------------------------



 



Mr. Tom Francese
August 31, 2005
Page 6

     
 
  Agreement attached as Exhibit B) will cause Novell substantial and irrevocable
damage and monetary damages would be inadequate to compensate Novell and, in
addition to any other remedies or rights it may have, Novell shall be entitled
to seek an injunction and all other available equitable relief to enforce the
terms of this offer letter. Each provision herein shall be treated as a separate
and independent clause, and the unenforceability of any one clause shall in no
way impair the enforceability of any of the other clauses of the offer letter.
If any provision of this offer letter shall for any reason be held to be
excessively broad as to length of time, scope, range of activities, geographic
area or otherwise so as to be unenforceable at law, such provision(s) shall be
reformed and construed by the appropriate judicial body to the fullest extent
enforceable, and the remaining provisions of this offer letter will not be
affected.

         
 
  /s/ Thomas M. Francese
 
Signature    
 
       
 
  Thomas M. Francese
 
Printed Name    
 
       
 
  9/2/2005
 
Date    

 



--------------------------------------------------------------------------------



 



Mr. Tom Francese
August 31, 2005
Page 7
Exhibit A
Severance Agreement

 



--------------------------------------------------------------------------------



 



Mr. Tom Francese
August 31, 2005
Page 8
Exhibit B
Intellectual Property Agreement

 